BATTERY AND CELL STACK
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 3/16/2021:
Claims 1, 3-7, 9, 10, 14, and 15 have been amended; no new matter has been entered.
Previous drawing objections have been withdrawn.
Previous rejections under 35 USC 112(a) and (b) have been withdrawn.

Allowable Subject Matter
Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-17 were rejected under 35 USC 112(a) as failing to comply with the written description requirement. Claims 1-17 were rejected under 35 USC 112(b) for being indefinite.
Applicant’s Figure 1(b) when “folded up” to be viewed in the “z axis”, i.e., thickness direction, similar to Applicant’s Figure 1(a), illustrates that the seal (310) overlaps the first region (230) and the second region (240). This feature is described in the corresponding description to Applicant’s Figures 1(a) and 1(b).
Thus the expression “ the seal overlaps the first region and the second region” in independent clams 1 and 15 is disclosed in such a way as to reasonably convey to one skilled in the relevant art that the inventors had possession of the claimed invention at the time the application was filed.
With regard to independent claims 1 and 15, the expression “the electrode current collector (210) includes a first region that does not cover the electrode layer (110), the first region including at least part of an outer circumference of the electrode current collector (210)” is illustrated in Applicant’s Figure 1(a).
Similarly, the expression “the counter electrode current collector (220) includes a second region that does not overlap the counter electrode layer (120), the second region including at least part of an outer circumference of the counter electrode current collector (220)” is also illustrated in Applicant’s Figure 1(a).
As such, Applicant has overcome rejections under 35 USC 112(a) and (b) and claims 1-17 are now in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729